Citation Nr: 0504274	
Decision Date: 02/16/05    Archive Date: 02/24/05

DOCKET NO.  03-31 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to increased evaluation for service connected 
hearing loss of the left ear, currently evaluated as 
noncompensable.

2.  Entitlement to increased evaluation for service-connected 
perforation of left tympanic membrane with postoperative 
tympanoplasty, currently rated as noncompensable.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nathan Paul Kirschner, Associate Counsel


INTRODUCTION

The veteran had active service from May 1968 until May 1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which continued service connection for 
hearing loss, left ear, evaluated as noncompensable.  The RO 
also continued service connection for perforation of left 
tympanic membrane, postoperative tympanoplasty, evaluated as 
noncompensable.


FINDINGS OF FACT

1.  The veteran has level III hearing in his left ear and 
perforation of left tympanic membrane with postoperative 
tympanoplasty.

2.  The veteran's left ear hearing loss or perforated left 
tympanic membrane does not present such an exceptional or 
unusual disability picture, with such factors as marked 
interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular standards.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for service-
connected hearing loss of the left ear have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); as amended by Veterans 
Benefits Act of 2002, Pub. L. 107-330, Title I, Section 103, 
116 Stat. 2821 (December 6, 2002); 38 C.F.R. §§ 3.102, 3.159, 
4.7, 4.85, 4.86, Diagnostic Code 6100 (2004).  

2.  The criteria for a disability rating in excess of 0 
percent for service-connected perforated tympanic membrane 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.321, 4.87a, Diagnostic Code (DC) 
6211 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002), 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded VA's duty to notify the 
claimant and his representative, if any, concerning certain 
aspects of claim development.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  

The VCAA requires that VA (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  See also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In the present case, the 
Board finds the RO has satisfied its obligations under the 
VCAA.

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C. §§ 5102 and 5103 (West 2002).  The appellant was 
notified in the RO's September 2002 decision, the October 
2003 statement of the case (SOC), the August 2004 
supplemental statement of the case (SSOC), and the September 
2004 SSOC, that the evidence did not show that the criteria 
for increased ratings for the claimed conditions had been 
met.  The SOC contained the full text of 38 C.F.R. § 3.159.  
In addition, in a letter dated in August 2002 (hereinafter 
"duty to assist letter"), the RO notified the appellant 
that it would obtain all identified, relevant information.  
The Board concludes that the discussions in the RO's letter, 
the RO's decision, the SOC and the SSOC's, adequately 
informed the appellant of the information and evidence needed 
to substantiate his claim, thereby meeting the notification 
requirements of the VCAA.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

Regarding the content of the RO's duty to assist letter, the 
Board notes that in Pelegrini v. Principi, 17 Vet. App. 412 
(2004) (Pelegrini I) the Court held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  The Court stated that this 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  On June 24, 2004, 
the Court withdrew Pelegrini I and issued Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II) in its 
stead.  For purposes of the Board's VCAA analysis of the 
issue on appeal, Pelegrini II did not alter Pelegrini I in 
any significant respect.

In August 2002, the veteran was informed that, provided 
certain criteria were met, VA would make reasonable efforts 
to obtain relevant records, including medical records, 
employment records, or records from other Federal agencies.  
He was notified that it was still his responsibility to make 
sure that these records were received by VA.  See 38 U.S.C.A. 
§ 5107(a) (West 2002); 38 C.F.R. § 3.159(c)(1-3) (2003).

The contents of the RO's duty to assist letter fully complied 
with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b), to include the "fourth element."  See Pelegrini 
II, at 120 and VAOPGCPREC 7-2004 (June 24, 2004).  Therefore, 
the claimant has been provided with every opportunity to 
submit evidence and argument in support of his claims, and to 
respond to VA notice.

The Board also notes that the August 2002 letter was sent to 
the appellant prior to the RO's September 2002 decision that 
is the basis for this appeal.  See Pelegrini II

The VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  Here, the RO 
satisfied its duty to assist the veteran by obtaining his 
available service, VA and non-VA medical records.  He has 
been afforded VA examinations.  The Board concludes, 
therefore, that a decision on the merits at this time does 
not violate the VCAA, nor prejudice the appellant under 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Based on the foregoing, the Board finds that the appellant 
has not been prejudiced by a failure of VA in its duty to 
assist, and that any violation of this duty could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  

II.  Increased Ratings

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2004).  Where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  

A.  Hearing Loss

The veteran asserts that he is entitled to an increased 
rating for his hearing loss, left ear.  The Board observes 
that in evaluating service-connected hearing impairment 
disability ratings are derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  See 
Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  

It is essential, in determining the level of current 
impairment, that the disability be considered in the context 
of the entire recorded history.  38 C.F.R. § 4.1 (2004).  In 
this case, the history of the veteran's disability includes a 
broken eardrum sustained in an explosion during combat in 
Vietnam.  The veteran's separation examination report, dated 
in December 1969, showed that he had sensorineural hearing 
loss, left ear.  He was shown to have sensorineural hearing 
loss, left ear, in subsequent VA and private medical 
examination reports.  See e.g., VA examination reports, dated 
in June 2004, and an Audiologic Examination Report from E. 
Eugene Thompson, Audiologist, June 2003.

Hearing loss disability evaluations range from noncompensable 
to 100 percent based on organic impairment of hearing acuity, 
as measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, as measured 
by pure tone audiometric tests in the frequencies 1,000, 
2,000, 3,000 and 4,000 cycles per second.  The rating 
schedule establishes eleven auditory acuity levels designated 
from Level I for essentially normal hearing acuity, through 
Level XI for profound deafness.  VA audiological examinations 
are conducted using a controlled speech discrimination test 
together with the results of a pure tone audiometry test.  
The vertical lines in Table VI (in 38 C.F.R. § 4.85) 
represent nine categories of the percentage of discrimination 
based on the controlled speech discrimination test.  The 
horizontal columns in Table VI represent nine categories of 
decibel loss based on the pure tone audiometry test.  The 
numeric designation of impaired hearing (Levels I through XI) 
is determined for each ear by intersecting the vertical row 
appropriate for the percentage of discrimination and the 
horizontal column appropriate to the pure tone decibel loss.  
See 38 C.F.R. §§ 4.85(b), 4.87.  

The regulations provide that in cases of exceptional hearing 
loss, i.e. when the pure tone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  Each ear will be evaluated separately.  See 38 
C.F.R. § 4.86(a).  The provisions of 38 C.F.R. § 4.86(b) 
provide that when the pure tone threshold is 30 decibels or 
less at 1,000 hertz, and 70 decibels or more at 2,000 hertz, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results is the higher numeral.  That 
numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately.  As will be 
apparent from the evidence described below, neither 38 C.F.R. 
§ 4.86(a) nor (b) is applicable in this appeal.

A VA ear disease examination report, dated in June 2004, 
notes that the veteran has conditions that include mild to 
moderate sensorineural hearing loss left with a mild high 
frequency hearing loss at 3,000 and 4,000 Hz.  According to 
the report the veteran's hearing loss is consistent with the 
history of trauma in service.

A VA audio examination report, dated in June 2004, contains 
audiometric findings that revealed pure tone thresholds, in 
decibels, as follows:




HERTZ




1000
2000
3000
4000
RIGHT

15
20
25
30
LEFT

30
40
40
50

These results show an average decibel loss of 40 in the left 
ear.  The speech recognition ability score was 82 percent in 
the left ear.  The report notes that the veteran has 
conditions that include mild to moderate sensorineural 
hearing loss left with a mild high frequency hearing loss at 
3,000 and 4,000 Hz.

Service connection is currently in effect for only the left 
ear.  According to the past regulations, if impaired hearing 
is service-connected in only one ear, in order to determine 
the percentage evaluation, from Table VII, the non-service-
connected ear will be assigned a Roman Numeral designation of 
I.  38 C.F.R. § 4.85(f) (2003).  The June 2004 audiology 
results show that the veteran's hearing in his left ear is 
consistent with level III hearing.  See 38 C.F.R. § 4.85, 
Table VI.  As such, a noncompensable (0 percent) evaluation, 
and no more, is warranted.  Id., Table VII.  

There was also a change to 38 U.S.C.A. § 1160 during the 
pendency of this appeal, and VA must consider both statutory 
versions in evaluating the veteran's claim.  

Under the prior version of 38 U.S.C.A. § 1160, implemented at 
38 C.F.R. § 3.383 (2003), compensation is payable for the 
combinations of service-connected and nonservice-connected 
disabilities specified in paragraphs (a)(1) through (a)(5) of 
that section as if both disabilities were service-connected, 
provided the nonservice-connected disability is not the 
result of the veteran's own willful misconduct.  38 C.F.R. 
§ 3.383(a)(3) provides that total deafness in one ear as a 
result of service-connected disability and total deafness in 
the other ear as a result of nonservice-connected disability 
is for special consideration under that section.  

As noted above, of note are the provisions of 38 C.F.R. § 
4.85(f) (2003), which indicate that where service connection 
is in effect for hearing impairment in only one ear, the 
auditory acuity in the nonservice-connected ear is considered 
to be normal unless there is profound deafness in that ear.  
38 C.F.R. § 4.85(f) further provides that a non-service-
connected ear will be assigned a Roman numeral designation of 
"I," subject to the provisions of § 3.383.  There is no 
indication that willful misconduct was involved in the 
claimant's nonservice-connected right ear hearing loss.  
However, he does not have total deafness in the nonservice-
connected ear.  Therefore, under the prior version of the 
law, since only the veteran's left ear is service-connected 
and he is not totally deaf in his right ear, the hearing 
acuity of his right ear is considered normal.  VAOPGCPREC 32-
97; see also Boyer v. West, 11 Vet. App. 477, 479-80 (1998), 
aff'd Boyer v. West, 210 F.3d 1351 (2000).  Accordingly, as 
noted above, a designation of Level "I" is assigned for his 
right ear. 
 
The Veterans Benefits Act of 2002, Pub, amended 38 U.S.C.A. § 
1160. L. 107-330, Title I, Section 103, 116 Stat. 2821, 
effective December 6, 2002.  In particular, the phrase 
"total deafness" in the nonservice-connected ear was 
changed to "deafness."  If the service-connected ear is 10 
percent or more disabling, the deafness of the nonservice-
connected ear (whether total or partial) is considered in 
assigning the proper rating.  Congressional documents 
concerning enactment of Pub. L. 107-330 indicates that the 
intention was to overrule Boyer and allow VA to consider the 
hearing impairment of the nonservice-connected ear when 
assigning a rating.  See Senate Report 107-234 (August 1, 
2002).   

38 C.F.R. § 3.383 has not yet been amended to incorporate the 
changes to 38 U.S.C.A. § 1160.  Although the Veterans 
Benefits Administration has issued guidance to the ROs to 
defer adjudicating these claims until such regulatory changes 
are made, see VBA Fast Letter 03-11 (April 8, 2003), the 
Board has not officially stayed consideration of such cases.  
VBA's "stay" is not binding on the Board, and the Board 
must proceed to adjudicate this appeal, especially since it 
is not known how long it will take for the regulations to be 
amended.   

The fact is, however, that the statutory amendment is not 
more favorable to the veteran.  Clearly the service-connected 
ear does not have hearing impairment to at least 10 percent, 
based on the audiometric results detailed above.  Simply 
stated, level III hearing loss in the left ear does not 
provide for a 10 percent evaluation (the veteran would need 
level X hearing in this ear).  Moreover, he does not have any 
level of "deafness" in the nonservice-connected right ear.  

The criteria of 38 C.F.R. § 4.86(a) are not met since none of 
the VA examinations has shown findings of at least 55 
decibels at any frequency.  Also, the provisions of 38 C.F.R. 
§ 4.86(b) do not apply since there have been no findings of 
at least 70 decibels at 2000 Hertz. 

In determining whether a higher rating is warranted for a 
disease or disability, VA must determine whether the evidence 
supports the veteran's claim or is in relative equipoise, 
with the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107(a); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  However, the assignment of 
disability ratings for hearing impairment are derived at by a 
mechanical application of the numeric designations assigned 
after audiological evaluations are rendered.  Lendenmann, 3 
Vet. App. at 349.  Thus, the doctrine of reasonable doubt is 
not for application.  Although the Board sympathizes with the 
veteran's difficulties due to his hearing loss, the Board is 
constrained to abide by VA regulations.  

If the veteran believes that he has right ear hearing loss 
associated with his military service, he may wish to file 
such a claim with the RO.  However, this issue is not before 
the Board at this time.   

B.  Perforation of Left Tympanic Membrane and Postoperative 
Tympanoplasty

The veteran argues that an increased rating is warranted for 
perforation of left tympanic membrane and postoperative 
tympanoplasty.

The history of the veteran's perforated tympanic membrane, 
see 38 C.F.R. § 4.1, includes reports showing that he was 
injured in an explosion in Vietnam.  A report from the 12th 
Evac Hospital from February 1969 in the veteran's service 
medical records showed that there was a perforation of the 
left tympanic membrane with decreased hearing on that side.  
A report from the Otolarynology Service in Fort Gordon, 
Georgia, from March 1969, shows postoperative tympanoplasty, 
left, and hearing loss, conductive, left ear.  A VA 
examination report from March of 1971 states that the "left 
drum is thickened and slightly retracted with a complete take 
of the graft.  No perforations present.  No infection."  A 
VA audio examination report, dated in June 2004, notes normal 
canals with normal tympanic membrane compliance.

Under the relevant regulations, the highest schedular rating 
for a perforated tympanic membrane is noncompensable.  38 
C.F.R. § 4.87, DC 6211 (2004).  Therefore, the only way for 
the veteran to be granted a disability rating higher than the 
current 0 percent is by applying an extraschedular rating.  
See 38 C.F.R. § 3.321(b) (2004).  In this regard, the Board 
must note that there is no evidence of disfigurement or 
scaring indicating that another DC would be warranted. 

In its decision, the RO declined to refer the case to the 
Chief Benefits Director or the Director, Compensation and 
Pension Service for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1).  This regulation 
provides that to accord justice in an exceptional case where 
the schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The criterion 
for such an award is a finding that the case presents an 
exceptional or unusual disability picture with related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical 
application of regular schedular standards.  

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court further held that the Board 
must address referral under 38 C.F.R. §3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The relevant medical evidence includes service medical 
records from February, March, April, and December 1969, which 
note that the veteran suffered a perforated tympanic 
membrane.  A VA examination report from March of 1971 states 
that the "left drum is thickened and slightly retracted with 
a complete take of the graft.  No perforations present.  No 
infection."  A second VA exam from May 2002 noted that the 
left ear had "+ refles [sic.] but 12-3 o'clock has oval 
opening with jagged edges."  A third VA exam report from 
June 2002 stated that "Bilateral TMs and external auditory 
canals are within normal limits except or a small amount of 
tympanosclerosis."  Furthermore, a VA exam report from 
August 2002 notes that, "The tympanic membrane shows 
scarring consistent with surgical tympanoplasty.  I see no 
perforations, cholesteatoma, infections or other changes."  
Finally, a VA audio examination report, dated in June 2004, 
notes normal canals with normal tympanic membrane compliance.  
In this case, the evidence does not suggest that either 
disorder at issue has caused marked employment interference 
or requires frequent medical treatment. 

In reaching this decision, the Board has considered the 
veteran's statements.  However, the preponderance of the 
evidence is against the claims.  The Board has also 
considered the benefit-of-the-doubt rule; however, as the 
preponderance of the evidence is against the appellant's 
claims, such rule is not for application in this case.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

A compensable rating for hearing loss is denied.

A compensable rating for perforated tympanic membrane, post 
operative tympanoplasty, is denied.


	                        
____________________________________________
	JOHN J. CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


